PER CURIAM.
This case was tried in Summit Common Pleas on an agreed statement of facts as follows:
Van Sickle commenced action against one James A. Salhany in Akron Municipal Court for damages arising out of an automobile accident; that summons was mailed him to his address; that he filed answer; that trial was had and it was determined that.Essa Salhany, plaintiff in this action was the driver of said automobile, that at the conclusion of the evidence, James A. Salhany moved for dismissal; that Van Sickle moved to substitute the name of Essa Salhany as defendant, that court allowed such motion and judgment was rendered against the said Essa Salhany.
Salhany now contends that as no summons was issued upon him, and as he never appeared in court, the judgment rendered against him in Akron Municipal Court is void, and therefore prays for injunction against Van Sickle to prevent him from enforcing said judgment. Injunction was denied in common pleas court and Salhany appealed. Court of Appeals held:
1. It is essential, to render a judgment valid, that court rendering same, have jurisdiction of the party against whom it is rendered.
2. The original action having been started against one party, another cannot be substituted without service of summons.
3. Service never having been had on Salhany, and he never having entered appearance, judgment rendered against him is void and injunction granted to restrain enforcement thereof.
Judgment of Common Pleas reversed.